Citation Nr: 0610700	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-20 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to 
August 12, 2003 and a rating in excess of 50 percent from 
August 12, 2003 for the service connected post-traumatic 
stress disorder (PTSD) with panic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1967 to 
September 1970.

This appeal arises from rating decisions of the Columbia, 
South Carolina Regional Office (RO).  The veteran filed a 
claim for a rating in excess of 30 percent for PTSD on April 
12, 2002.  By rating decision in December 2002, entitlement 
to a rating in excess of 30 percent was denied.  

Thereafter, a notice of disagreement was received in April 
2003, a statement of the case was issued in May 2003, and a 
timely substantive appeal was received in September 2003 
(although the September 2003 submission was not filed on a VA 
Form 9 and was not accepted by the RO as a substantive 
appeal, it meets the criteria for a substantive appeal under 
38 C.F.R. § 20.202 and thus it has been accepted by the Board 
as a substantive appeal). 

By rating decision in April 2004, a 50 percent rating was 
assigned for PTSD, effective from August 12, 2003.  As a 
result, the issue before the Board is whether a rating in 
excess of 30 percent is warranted prior to August 12, 2003 
and whether a rating in excess of 50 percent is warranted 
from August 12, 2003.

The Board also notes that in the pursuit of judicial economy, 
the veteran's service connected PTSD with panic disorder has 
hereinafter been referred to solely as PTSD.  All psychiatric 
symptoms have been considered as part of the veteran's appeal 
thereby ensuring a fair and comprehensive adjudicative 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on April 12, 2002 to the present 
time, the veteran's service connected PTSD is productive of 
no more than occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent schedular 
evaluation for PTSD, effective from the April 12, 2002 date 
of claim, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 2002 treatment note indicates that the veteran 
reported increased intrusive memories, nightmares about five 
times a week, sleep impairment, and feelings of hopelessness.  
He admitted to occasional suicidal ideation over the years.  

On VA psychiatric examination in November 2002, the veteran 
reported that his symptoms had grown worse.  He had sleep 
disturbance, nightmares, flashbacks, and daily intrusive 
thoughts of Vietnam.  He reported suffering from depression, 
being irritable and frequently yelling at his wife.  He 
admitted to having passive suicidal thoughts as recently as 
the week before.  Exaggerated startle response and a feeling 
of hopelessness were noted.  He suffered from decreased 
memory and concentration which caused problems at work.  
Anxiety and panic were reported.  He noted having panic 
attacks once or twice a week.  He suffered from guilt, and he 
felt isolated from others.  He was easily distracted which 
caused him to take longer to get things done at work and 
home.  He was on medications.  He worked full time as a 
counselor at a Vet Center.  He was divorced and remarried.  
On examination, the veteran was alert and oriented.  Speech 
was of regular rate, rhythm and volume.  Thought processes 
were within normal.  The diagnosis was PTSD and a Global 
Assessment of Functioning (GAF) score of 58 was assessed. 

An August 2003 statement from the veteran's private treating 
physician indicates that over time the veteran's flashbacks, 
sleep disturbance, social withdrawal, and irritability had 
grown worse.  Currently, the veteran experienced many of 
these symptoms on a daily basis.  The diagnosis was PTSD and 
a GAF score of 48 was assessed.  It was noted that symptoms 
had been exacerbated by his work as a counselor.  

On VA psychiatric examination in November 2003, the diagnosis 
was PTSD and a GAF score of 48 was assigned.  It was noted 
that the veteran continued to suffer from insomnia, 
nightmares, flashbacks, intrusive thoughts, irritability, 
depression, anxiety, hypervigilance, exaggerated startle 
response, difficulty trusting people, feeling a sense of 
detachment from others and isolation, panic, and decreased 
memory and concentration.  Medications had been adjusted.  It 
was opined that social adaptability was severely impaired as 
he was having difficulty in his marriage and he had no other 
friends.  His industrial adaptability was also severely 
impaired.  It was felt to be questionable as to how long the 
veteran could continue to work due to PTSD symptoms.  

A June 2004 statement from the veteran's work supervisor 
indicates that PTSD symptoms had significantly affected the 
veteran's work.  

An August 2004 statement from the veteran's treating private 
physician indicates that his work continued to exacerbate his 
symptoms.  There were days when the veteran could not work.  
It was also quite clear that normal employment would be worse 
due to such issues as production and relating to other 
people.  His ability to function at work continued to worsen.  
It was opined that the veteran was unemployable and 
untrainable.  A GAF score of 42 was assigned.  

The veteran's service-connected PTSD is evaluated as 30 
percent disabling prior to August 12, 2003 and 50 percent 
disabling from August 12, 2003 under the provisions of 
Diagnostic Code 9411 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2005). 

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  As this case involves a rating assigned in 
connection with a claim for increase, the Board will follow 
the mandates of in the Francisco case in adjudicating this 
appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

The regulations pertaining to rating psychiatric disabilities 
are cited, in pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Although not all of the symptoms for a 70 percent evaluation 
as enumerated under DC 9411 are present in the veteran's 
case, the Board finds that the evidence of record more nearly 
approximates the criteria necessary for the assignment of a 
70 percent evaluation for the veteran's service connected 
PTSD as there is evidence of severe occupational and social 
impairment.  PTSD symptoms include insomnia, nightmares, 
flashbacks, intrusive thoughts, irritability, depression, 
anxiety, hypervigilance, exaggerated startle reflex, 
detachment from others, isolation, panic, and decreased 
concentration and memory.  These symptoms have persisted 
despite the administration of a course of medications and 
ongoing individual psychotherapy.

Significantly, the VA examiner in November 2003 provided an 
opinion to the effect that the veteran suffers from a severe 
level of industrial inadaptability and social impairment due 
to PTSD symptomatology.  A GAF score of 48 was assessed by 
the VA examiner indicating the presence of severe symptoms 
which represented an individual who has severe impairment in 
social and industrial functioning.  In sum, the above 
psychiatric symptoms and the assessment of social and 
industrial impairment resulting from PTSD more nearly equate 
to a 70 percent disability evaluation.

On the other hand, the Board finds that the veteran clearly 
does not meet the criteria for the next higher rating of 100 
percent disabling as the record does not show evidence of 
total occupational and social impairment.  Diagnostic Code 
(DC) 9411 lists a number of symptoms that are indicative of 
an individual who exhibits social and industrial impairment 
at the 100 percent level.  There is no evidence that the 
veteran manifests most of these symptoms.  

On review of the medical record there is no evidence of gross 
impairment in thought processes or communication (on VA 
examination in November 2002 thought processes were normal 
and speech was of regular rate, volume, and rhythm); there is 
no evidence of persistent delusions or hallucinations 
(hallucinations and delusions were denied on VA examination); 
there is no evidence of grossly inappropriate behavior 
(although the veteran has indicated that he has yelled at his 
wife); the veteran has a history of periodic suicidal 
ideation, but there is no evidence of homicidal ideation; the 
veteran is able to perform the activities of daily living as 
he is able to manage his own funds, perform at work and 
continue his family relationships; there was no evidence of 
disorientation to time or place on VA examinations in 
November 2002 and November 2003; and although the veteran 
suffers from decreased concentration and memory, the record 
does not show that his memory has deteriorated to the point 
where he has memory loss for the names of close relatives, 
his occupation or his own name.  

The veteran remains married and he works full time as a 
counselor at the Vet Center.  His work supervisor noted in 
June 2004 that PTSD symptoms significantly affected the 
veteran's work; however, the record shows that the veteran 
continues to function well enough to maintain his employment 
since 2001.  Social impairment is also documented as being 
severe as the veteran has no friends or social activities, 
but he continues to maintain relationships with his wife and 
son and he attends church. 

It is noted that a GAF score of 48 was assigned on VA 
examination in November 2003 and GAF scores of 48 and 42 were 
assessed by the veteran's private treating physician.  These 
GAF scores demonstrate an individual with severe symptoms 
and, as a result, severe social and industrial impairment.  
It is clear, based on the above-discussed evidence regarding 
the veteran's social and industrial adaptability, that the 
GAF scores of 42 and 48 do not demonstrate a level of 
disability beyond that which is contemplated by a 70 percent 
disability evaluation.  Once again, the uncontroverted 
evidence shows that the veteran maintains his family and work 
relationships.  

Thus, the evidence underscores severe, not total, impairment 
due to PTSD symptoms, and supports a 70 percent, not a 100 
percent disability evaluation.  Accordingly, the Board finds 
that the evidence supports the assignment of a 70 percent 
evaluation, but no more, from the date of the claim on April 
12, 2002. 

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2005).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A 100 percent rating is assignable 
when symptoms of a mental disorder cause total occupational 
and social impairment, but the medical evidence does not 
support such an assessment (see above).  Second, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The record shows that the veteran has not been 
hospitalized nor has his psychiatric disability resulted in 
marked interference with employment.  There is no evidence 
that the impairment resulting from PTSD warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
PTSD is adequately compensated by the new 70 percent 
schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in September 2002 prior to the initial AOJ decision in 
December 2002.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in September 2002 as well as a 
statement of the case in May 2003 and supplemental statements 
of the case in January 2004 and May 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, even though the issue at bar is an increased rating, 
the holding in Dingess should be applied by analogy.  The 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As service connection has been 
granted for PTSD, the claim of service connection has been 
substantiated, and any deficiency in the notice of the 
service connection claim is not prejudicial to the veteran.  
Moreover, the veteran has been notified concerning the 
evidence needed to show entitlement to a higher degree of 
disability.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA treatment records, 
statements from the veteran's private physician, and 
statements from his employer have been obtained and he has 
not requested a personal hearing in support of his claim.  
Accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with VA examinations in November 2002 and November 2003.  The 
Board finds that the evidence currently of record is adequate 
to fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

From April 12, 2002, entitlement to a 70 percent rating for 
the service connected PTSD with panic disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


